DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tony Hom on 1/28/2021.

The application has been amended as follows: 
Specification, page 9, line 4 after the phrase “the rotating wheel” replace ---“43” with “34”---

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an 
an annular fixed plate; 
an active control module; 
a wind power generation module; and 
a solar power generation module; 
wherein a mounting plate is provided on an inner side of the annular fixed plate to fix the annular fixed plate to a periphery of the offshore platform; the annular fixed plate is provided with a guide rail; 
the active control module matches with the guide rail for a free movement of the active control module in the guide rail; the active control module comprises a drive, a transmission, a fixed base, a rotating shaft, a rotating wheel and an electromagnetic slider; wherein a lower end of the fixed base is connected to the electromagnetic slider; the electromagnetic slider is matched with the guide rail in shape; the drive is fixed on the fixed base; the transmission is arranged at an end of the drive facing toward the rotating wheel; and the transmission is connected to the rotating wheel via the rotating shaft in a transmission way; 
the wind power generation module comprises a generator, a connecting shaft, a first clutch sheet and a second clutch sheet, wherein the wind power generation module is provided between the transmission and the rotating wheel; the generator is fixed on the fixed base; a retractable shaft is provided on a side of the generator opposite to the transmission, and the second clutch sheet is arranged at an end of the retractable shaft away from the generator; a side of the generator away from the transmission is connected to the rotating wheel through the connecting shaft, and an end of the rotating shaft facing toward the rotating wheel is provided with the first clutch sheet; connection and disconnection between the first clutch sheet and the second clutch sheet is realized by expansion and contraction of the retractable shaft; 
the solar power generation module comprises a bracket and a solar panel; wherein the solar panel is fixed to the fixed base through the bracket; the bracket comprises four props which are respectively fixed to four corners of the solar panel; two props close to the rotating wheel are hinged to the solar panel, and a telescopic cylinder is respectively provided at a bottom of the other two props away from the rotating wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun (US 2013/0078039) discloses an offshore platform comprising an annular fixed plate.
Wright (US 9,347,425), Schellstede (US 2014/0015255), and Rosenvard (US 2013/0307277) disclose an offshore platform comprising a wind power generator.
Ducker (US 4,183,715) discloses an annular fixed plate, shaft, speed reducer, and servo motor.

Armistead (US 3,553,968) discloses an offshore platform comprising a motor and telescopic cylinders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID JR whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832